DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 12/10/2021.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/11/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Remarks
Applicant’s remarks in an amendment filed 2/10/2021, with respect to the rejection of claims 1-16 and 19-20, have been fully considered and as a result claims 1-12, are now indicated as allowable.  The rejection of claims 1-12, has been withdrawn.  Claim 20 canceled without prejudice, claims 13-16, 19, analyzed and rejected.
Note: Applicant was given an opportunity with a proposal to amend the claims on 3/4/2022, however, in a subsequent call from the applicant’s representative it was declined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, recites the limitation "the sensor electrodes form a sensor selected from the group" in line 2-3.  It is not sufficiently clear how “electrodes form a sensor” can form a sensor.  It appears the language reciting the limitation, “sensor electrodes form a sensor” is not of sufficient clarity.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16, 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dandekar et al (hereinafter Dandekar) (US 2016/0000374).
	Regarding claim 13, Dandekar discloses a fabric item configured to be worn on a body part of a user (body part such as, for example, uterus to monitor and assess fetal well-being and to wirelessly transmit the acquired data to a remote monitor device) (paras. 0011, 0059, see figs. 6, 7), comprising: 
a stretchable fabric band (paras. 0042, 0044); 
wireless transceiver circuitry coupled to the stretchable fabric band (inductive FRID chip (module) for receiving wireless power, RFID module does not need to be soldered to the antenna design as the radio frequency signal is inductively coupled to the antenna to receive power, figs. 17, 18, illustrates the RFID chip inductively coupled to knitted antenna arms 212 formed in the fabric in an exemplary embodiment, backscatter power levels may be detected by an RFID reader) (paras. 0040, 0047, 0060, 0087) that is configured to receive wireless power (paras. 0041-0043, 0077-0078, 0086, 0125); 
an antenna coupled to the wireless transceiver circuitry (mounted wearable transmission lines and antennas where conductive fabrics have been applied onto woven fabrics, garment is made from flexible conductive yarns knitted into predetermined designs corresponding to sensors and/or antennas integrated into the garment so as to receive, process, and/or transmit data gathered from the person in an active or passive manner) (paras. 0004, 0010); 
a capacitor (energy can be harvested from the surrounding wireless networks or cell phone networks through a wearable power harvesting system, and this system can 
sensor circuitry that receives power from the capacitor and that gathers sensor measurements from the body part (paras. 0010, 0121, 0123), wherein the sensor circuitry comprises conductive strands that form sensor electrodes (implied implicitly, since conductive yarns allows for integration of electrical component designs such as capacitors, resistors, RFID tag, into existing fabrication processes (abstract), Dandekar further discloses that flexible conductive yarns knitted into predetermined designs corresponding to sensors and/or antennas integrated into the garment so as to receive, process, and/or transmit data gathered from the person in an active or passive manner, for e.g., the predetermined designs (for electrically connecting with conductive strands that act as electrodes for active connection as implicit teaching) may form RFID antennas for transmitting data, RFID tags, sensors, and other electronic structures, para. 0010, 0058).  
	Regarding claim 14, Dandekar discloses availability and use of a number of different types of sensors innovatively adapted into smart garments with the use of Computer Aided Design (CAD) systems and knitting machines.  The different electrical components like, sensors that include strain sensors, resonant antennas, blood pressure sensor, sensors for monitoring breathing (such as respiration), stress monitoring sensors, sensors for heart (electrocardiogram sensor coupled to the patch electrodes by the conductive paths with electrodes) (paras. 0060, 0093), lung, muscle and/or brain data adapted to any of a number of other garments to collect, process, 
	Regarding claim 15, Dandekar discloses further comprising wireless power receiving circuitry having an inductive wireless power receiving coil (conductive loops having electrical properties, for instance, reconfigurable circular patch, a stacked pattern reconfigurable circular patch, and a reconfigurable spiral, fig. 10) configured to receive wireless power from a wireless power transmitter (paras. 0041-0043, 0077-0078, 0086, 0125).  
	Regarding claim 16, Dandekar discloses wherein capacitor as an energy storage device configured to store the wireless power received by the inductive power receiving circuitry (for instance, DC energy can be harvested from the surrounding wireless networks or cell phone networks through a wearable power harvesting system, and this system can store the harvested energy inside a textile supercapacitor for charging smart sensors of modules integrated into the garment) (para. 0124).   
	Regarding claim 19, Dandekar discloses an apparatus configured to be worn on a body part of a user (body part such as, for example, uterus to monitor and assess fetal well-being and to wirelessly transmit the acquired data to a remote monitor device) (paras. 0011, 0059, see figs. 6, 7), the apparatus comprising: 
a stretchable fabric band configured to surround the body part (paras. 0042, 0044); 
circuitry in the stretchable fabric band that comprises: 
	wireless communications circuitry (wireless transceiver) configured to communicate wirelessly with external electrical equipment (inductive FRID chip (module) for receiving wireless power, RFID module does not need to be soldered to 
wireless power receiving circuitry (power harvesting circuitry) configured to receive wireless power (backscatter power inductively) (paras. 0041-0043, 0077-0078, 0086, 0125); 
sensor circuitry comprising sensors that include electrodes formed from conductive strands that are intertwined with other strands of the stretchable fabric band (implied implicitly, conductive yarns allows for integration of electrical component designs such as capacitors, resistors, RFID tag, into existing fabrication processes (abstract), Dandekar further discloses that flexible conductive yarns (intermesh conductive yarns that are intertwined (integrated) with other strands (loops) of the stretchable fabric band (abstract; para. 0022, figs. 9, 17)  knitted into predetermined designs corresponding to sensors and/or antennas integrated into the garment so as to receive, process, and/or transmit data gathered from the person in an active or passive manner, for e.g., the predetermined designs (for electrically connecting) may form RFID antennas for transmitting data, RFID tags, sensors, and other electronic structures, para. 0010, 0058) (paras. 0010, 0121, 0123); and 
control circuitry (microcontroller) configured to use the sensor circuitry to gather measurements from the body part of the user (paras. 0010, 0085); and 
additional fabric coupled to the stretchable fabric band (other fabric such as pockets anywhere in the stretchable fabric) (para. 0045).  

Allowable Subject Matter
Claims 1-12, are allowable.
Claims 17-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance   
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited reference(s) since the reference(s) taken either by itself or collectively neither teach nor render obvious as a whole in combination with other claimed limitation, feature for at least one conductive line in the band of fabric as inductive wireless power receiving coil that runs entirely around the band of fabric as in claim 1.  Claims 2-12, considered on their individual merits, are allowed by virtue of their dependency to claims noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.